            Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 1 of 7
                                                                                  ____FILED___ENTERED
                                                                                  ____LOGGED_____RECEIVED
                                                                                  
                                                                                  3:57 pm, Feb 09 2021
                 IN THE UNITED STATES DISTRICT COURT FOR THE                      ATBALTIMORE
                            DISTRICT OF MARYLAND                                  CLERK,U.S.DISTRICTCOURT
                                                                                  DISTRICTOFMARYLAND
 UNITED STATES OF AMERICA                          )                                     crp
                                                                                  BY______________Deputy
                                                   )                              
                v.                                 )
                                                   )        PM70'
 GIOVONNI POPE,                                    )
                                                   )
        Defendant.                                 )


                      AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                     CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Traci Batla, Special Agent of the Naval Criminal Investigative Service (NCIS), being

duly sworn, depose and state the following:

I.     Introduction

       1.      I am a Special Agent with NCIS (Naval Criminal Investigative Service) and have

been so employed since April 2018. I am currently assigned to the General Crimes Squad at the

NCIS Middle East Field Office. I am a graduate of the Federal Law Enforcement Training

Center (FLETC) Criminal Investigator Training Program (CITP), the NCIS Special Agent Basic

Training Program (SABTP), NCIS Adult Sexual Assault Investigations Training Program

(AASAITP), and Digital Photography for Law Enforcement (DPLE) Level II. Prior to my

employment with NCIS, from January 2011 to April 2018, I was employed as Policy Analyst

and then as the Deputy Director for Latin America and Caribbean Affairs with the U.S.

Department of Homeland Security (DHS). I have a M.A. in International Affairs from

American University and a B.A. in International Studies from Virginia Polytechnic Institute and

State University. As part of my daily duties as an NCIS Special Agent, I am authorized to

conduct investigations for offenses enumerated in Title 18, United States Code, and Title 10,

United States Code, also known as the Uniform Code of Military Justice (UCMJ), which affect
              Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 2 of 7

                                                                                        1:21-mj-342 TMD


the Department of the Navy, and specifically the United States Navy and United States Marine

Corps. I investigate criminal violations and have participated in numerous cases involving and

relating to death, sexual assault, domestic violence, assault, and narcotics.

        2.       I have not included every fact I know about GIOVONNI POPE and his illegal

activities in this affidavit; rather, I have included those facts I believe are needed to demonstrate

probable cause for the warrant I seek. The information in this affidavit is based on my personal

knowledge and observations, on information conveyed to me by other law enforcement

officials, and on my review of records, documents, and other physical evidence relevant to their

activities.

        A.       Pertinent Statutes

        3.       I submit this Affidavit in support of a criminal complaint charging POPE, an adult

U.S. citizen, with murder, in violation of Title 18, United States Code, Section 1111, while

employed by or accompanying the Armed Forces outside the United States, in violation of Title

18, United States Code, Section 3261(a)(1)).

        B.       Jurisdiction

        4.       On January 31, 2021, E.A., the victim, was employed as a civilian Department of

Defense (DOD) employee stationed at the Naval Support Activity (NSA), Bahrain. E.A.’s tour in

the Kingdom of Bahrain (“Bahrain”) began on September 17, 2017. On August 21, 2019, and

again on September 24, 2019, E.A.’s son, GIOVONNI Z. POPE, was issued a visitor badge for

access to the NSA Bahrain Base. On August 9, 2020, the Commander of U.S. Naval Forces Central

Command approved the request for POPE to join E.A. in Bahrain as her dependent. On September

13, 2020, the Commanding Officer of NSA Bahrain approved the request for command

sponsorship of POPE as E.A.’s dependent, entitling him to base sponsorship for a multi-entry visa




                                                  2
            Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 3 of 7

                                                                                     1:21-mj-342 TMD


to Bahrain. Subsequently, on September 20, 2020, POPE was issued a civil service (family

member) badge for NSA Bahrain that expires on March 17, 2022.

       5.      Accordingly, on January 31, 2021, POPE was the dependent of a civilian employee

of the Department of Defense pursuant to Title 18, United States Code, Sections 3261(a)(1) and

3267(2)(A)(ii). Further, POPE was present or residing in Bahrain, and was not a national of or

ordinarily resident in Bahrain.

       6.      POPE resided in the same residence as E.A. at Kazerooni Heights-1, Building 2030,

Road 5717, Block 0257, Flat#171, Seventeenth Floor, Amwaj, Bahrain.             Building tenants,

including NCIS Special Agents who reside on the same floor, confirmed that E.A. and POPE lived

in the same residence. Accordingly, on January 31, 2021, POPE resided with a civilian employee

of the Department of Defense pursuant to Title 18, United States Code, Sections 3261(a)(1) and

3267(2)(B) and was not a national of or ordinarily resident in Bahrain.

       8.      POPE’s acts, described in this affidavit, constitute offenses that are punishable by

imprisonment for more than one year if engaged in within the special maritime and territorial

jurisdiction of the United States.

       C.      Venue

       9.      Pursuant to Title 18, United States Code, Section 3238, venue for the offense

described herein lies in the District of Maryland, as the defendant will be first brought to the

District of Maryland.

II.    Probable Cause and Details of the Investigation

       10.     On the morning of February 1, 2021, one or more of E.A.’s co-workers at the Naval

Computer and Telecommunications Station (NCTS) observed that E.A. was not present at work

for her scheduled shift. Her coworkers attempted to contact her on her mobile telephone but




                                                3
          Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 4 of 7

                                                                                       1:21-mj-342 TMD


received no reply. One of her colleagues, a civilian employed with DOD, drove to E.A.’s residence

at Kazerooni Heights-1, Building 2030, Road 5717, Block 0257, Flat#171, Seventeenth floor,

Amwaj Islands, Bahrain (the Residence) to check on E.A. However, no one answered the door.

       11.     Concerned about E.A.’s welfare, her work colleague and the Property Manager for

the Residence opened the door to the Residence. Upon opening the door, E.A.’s colleague and the

Property Manager noticed a sheet or blanket covering what appeared to be a body near the entrance

of the Residence.

       12.     Shortly thereafter, at approximately 12:15 PM, NCIS Supervisory Special Agent

(SSA) Amy Grabowski and Special Agent (SA) Courtney Walston arrived at the Residence. SA

Walston and SSA Grabowski observed through the door what appeared to be a body under a gray

sheet or blanket inside the Residence. SA Walston and SSA Grabowski also observed what

appeared to be blood on the floor tile next to the blanket and on the wall adjacent to the door frame

of the main entrance to the Residence.

       13.     Subsequently, Bahraini emergency services responded to the Residence. Upon

entry, Emergency Medical Technicians (EMTs) removed the gray covering from the body. When

medical personnel removed the covering from the top portion of E.A.’s body, SA Walston and

SSA Grabowski observed a black female with multiple wounds to the left side of her neck, left

shoulder, left arm, and observed blood under the hair of her head. E.A. was wearing only a bra,

underwear, and socks. No occupants were present inside the Residence with E.A. at that time.

The EMTs proceeded to pronounce E.A. deceased at approximately 12:40 PM. The Bahraini

authorities took a photograph of E.A.’s face, and E.A.’s work colleague who was at the scene

viewed the photograph and positively identified E.A.




                                                 4
              Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 5 of 7

                                                                                                       1:21-mj-342 TMD


           14.      A building employee reviewed the building’s security cameras. The electronic

recordings showed POPE leaving the building at approximately 9:13 PM on January 31, 2021, in

E.A.’s silver Ford Sport Utility Vehicle bearing Bahrain plates 168754. The Bahrain Ministry of

Interior (MOI) immediately assumed primary jurisdiction over the investigation and subsequently

apprehended POPE in E.A.’s vehicle. NCIS was informed that at the time he was apprehended,

POPE was wearing blood-stained clothing and had minor injuries to his hands. POPE was

subsequently detained by MOI as a suspect in E.A.’s apparent murder and is being held by local

law enforcement in Manama, Bahrain.

           15.      On February 1, 2021, the Bahrain MOI Criminal Investigations Directorate (CID)

conducted a recorded interview of POPE. NCIS SA Affiant Traci Batla and SSA Grabowski were

permitted to sit outside of the interview room next to the open interview room door and listen to

the interrogation solely as observers. POPE stated that on January 31, 2021, he was at home at the

Residence when E.A. returned from work. Soon after returning home, POPE said E.A. declared

she was dissatisfied at work and requested POPE kill her. POPE stated that he retrieved a red knife

from the kitchen and stabbed E.A. eighteen times. After stabbing E.A., POPE said he washed the

knife and left it in the kitchen sink. He said he also removed E.A.’s sweater, put it in a plastic bag,

and threw the sweater down the garbage chute in the apartment building. He said that he then

cleaned up the apartment, which he estimated took between thirty and sixty minutes. POPE said

that after he killed E.A., he used her credit card to purchase an airplane ticket for a flight on

February 2, 2021, to the United States, to visit his girlfriend in California. POPE also told

investigators he is currently taking the medication Zyprexa. 1




1
    Zyprexa is used for the treatment of schizophrenia and for manic or mixed episodes of bipolar I disorder.


                                                            5
          Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 6 of 7

                                                                                      1:21-mj-342 TMD


        16.     On February 2, 2021, POPE made another statement to Bahrain CID investigators,

which was also electronically recorded. NCIS Special agents were not present during this

statement, but I have seen a video recording of the statement and reviewed a written report by

Bahrain CID. In this statement, POPE stated that during the day on January 31, 2021, he was

thinking about how his mother was blocking him from achieving his goals by not letting him return

to the United States to work on his clothing business. POPE stated that his solution to his problems

was to kill his mother. POPE stated that when his mother returned home from work, he went to

the kitchen and got a red knife with a white stripe on the blade and then went to the living room

where his mother was sitting and stabbed her 18 times. He also stated that he accidentally injured

his own wrist when his mother’s arm deflected one of his stabs.

        17.     During my investigation, I reviewed crime scene photos taken by Bahrain CID.

These photos show a large red kitchen knife with other dishes in the kitchen sink of the apartment.

In addition, the photos depict E.A., lying on her back in the living room with numerous wounds

visible on her body. The photos also depict what appear to be traces of blood on various surfaces

in the residence, including on the wall beside the door, on the floor near the body in the living

room, on the kitchen floor, on a light switch, and in the bathroom.

        18.     On February 1, 2021, NCIS SA Kenneth Harris and SA Brent Howlett attended the

autopsy of E.A. at Salmaniya Medical Complex, Road 2904, Manama, Bahrain. A Medical Legal

Doctor Examiner performed the autopsy of E.A. SA Harris and SA Howlett were permitted to

observe the autopsy from outside the autopsy room through the windows. They observed what

appeared to be multiple lacerations to E.A.’s neck, chest, legs, hands and back. The doctor stated

E.A. had multiple defensive wounds on her arms and hands and that there were multiple lacerations

to her vital organs.




                                                 6
          Case 1:21-mj-00342-TMD Document 2 Filed 02/09/21 Page 7 of 7

                                                                                   1:21-mj-342 TMD


       19.    Presently, POPE is being held under the authority of the Bahrain public prosecutor

for the purpose of continued investigation. He is not currently being prosecuted in Bahrain. The

Government of Bahrain has provided assurances that if the United States seeks to prosecute POPE,

Bahrain will cease its investigation and not pursue a prosecution against POPE.

IV.    Conclusion

       20.    Based upon the facts set forth above, I respectfully submit there is probable cause

to find that, on or about January 31, 2021, POPE murdered E.A., in violation Title 18, United

States Code, Sections 1111 and 3261(a).



                                                    ___________________
                                                    ______________________________
                                                    Traci Batla
                                                    Special Agent
                                                    Naval Criminal Investigative Service


       Affidavit submitted by email and attested to me as true and accurate by telephone

consistent with Fed. R. Crim. P. 4.1 and 4(d) this ____ day of February, 2021.



___ _________________________
                           _ ________
 ______________________________
 T
 Th
 Thomas M M. DiGi  l
             DiGirolamo
 United States Magistrate Judge




                                                7
